DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (US 6,277,083) in view of Dabney (US 6,620,157) and Eggers et al. (US 2004/0030328).
 Regarding claims 1, 5, 13 and 14, Eggers discloses an electrosurgical system which produces a waveform comprising two parts, a first continuous sinusoidal signal at one voltage and a second sinusoidal signal with bursts at a higher voltage (fig. 1C), and delivers the waveform to an electrosurgical probe via cable (fig. 1). Whatever circuitry produces this waveform can be considered an electrosurgical generator (e.g. 34 in fig. 1). This embodiment of Eggers is not concerned with how the waveform is generated and so does not disclose the first and second signals are generated by first and second “generator circuitry” where a third “generator circuitry” combines them into the final signal, where the final signal has a higher voltage than either of the first and second signals. However, Applicant has not disclosed that using two generators to produce the waveform shown by Eggers is critical or produces an unexpected result, where the art teaches that using one generator or the sum of two generators is functionally equivalent for producing waveforms (see MPEP 2144.06). Dabney, for example, discloses several embodiments of an electrosurgical generator including at least one with a single generator (figs. 3 and 9), one with two generators with a summed output (fig. 4), one with two generators with a multiplied output (fig. 5) and one with two generators, one of which is modulated before both signals are mixed (fig. 6). Therefore, before the application was filed, it would have been obvious to a person of ordinary skill in the art to use any commonly known arrangement of generator circuitry in the system of Eggers, including two generators with a summed output as taught by Dabney, which would produce the predictable result of creating the desired waveform. Summing the two signals to produce the signal shown by Eggers will result in a signal that is higher than either of the summed signals by definition. Since the system of Eggers-Dabney produces the signal show by Eggers by summing two different sinusoidal signals, it is unclear how else the system would work other than summing continuous and discrete signals. However, in the interest of compact prosecution and to further illustrate the high level of ordinary skill in the art, Eggers et al. is cited to show that a blended waveform with the same purpose as that disclosed by Eggers can be formed by combining continuous and pulsed waveforms ([0010]). Therefore, before the application was filed, it would have been obvious to combine any commonly known waveform types in the system of Eggers-Dabney, using the two generators taught by Dabney to produce the blended waveform taught by Eggers, including a continuous waveform and a pulsed waveform as taught by Eggers et al., to produce the predictable result of a waveform that can both cut and coagulate. Regarding the plasma steps, these claims are apparatus claims which are directed to what a device is, not what it does (MPEP 2114(II)). While functional limitations may be employed, that is, limitations that describe how an apparatus can be used, such language only limit the prior art to also be capable of performing those functions. Since the generator discussed above could be used to maintain and incite plasma at a cutting end of some hypothetical probe, using the electrical parameters common to electrosurgical devices, the structure of the cited references renders obvious the structure recited by the claims (see also MPEP 2173.059(g)).
Regarding claims 2-4 and 8-12, these claims recite the elementary circuit components that comprise one or more of the “generator circuitry.” Specifically, the claims recite transformers, “power sources,” “filter circuitry,” capacitors, a field effect transistor and an inverter. It is noted that the language of “coupled to” is almost meaningless as all electrical parts of a complete circuit in a generator are electrically coupled to each other. These elements are ubiquitous in the art (at least as shown by the references cited in the previous Action) and well within the level of ordinary skill in the art to use in a predictable manner, and Applicant has not disclosed that using these parts produces an unexpected result. The fact that Applicant has both shown (fig. 1 vs fig. 2) and claimed two mutually exclusive species of a generator for producing the same waveform supports the position that the mere existence of various simple electrical parts in a generator is relatively unimportant. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known circuit parts in the system of Eggers-Dabney, including transformers, filters, capacitors, FETs and inverters, which would produce the predictable result of a generator that produces a desired output.
 Regarding claims 6 and 7, Eggers does not specifically disclose the peak voltages are between 0-400 for the first signal and 0-500 for the second signal. However, Eggers does generally disclose a range of about 1000 V peak-to-peak for the larger peak (col. 12 lines 6-21). Further, Applicant has not disclosed that this significant range produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to select any voltage for the output of Eggers-Dabney, including peaks less than 400 and 500 volts, which would produce the predictable result of treating tissue in a desired manner.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers, Dabney and Eggers et al., further in view of Bowers (US 4,438,766).
Regarding claim 15, this claim recites a slightly more specific limitation than some of the other claims, requiring a filter between the sources, including transformers, and the output. However, using filters between transformers and outputs is extremely common in the art. Bowers, for example, discloses a generator (fig. 1) which uses filters (180, 185) between transformers (170, 175) and outputs (192 or 195). Applicant has not disclosed that using filters between transformers and the output produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Eggers-Dabney-Eggers et al. to include filters located between transformers, as taught by Bowers, which would produce the predictable result of an electrosurgical generator that functions in a desired manner. 

 Claims 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers, Dabney and Eggers et al., further in view of Lam (US 2014/0074090).
Regarding claims 17, 18 and 21, the generator and method of using the generator of Eggers-Dabney-Eggers et al. discloses all the steps except that the generated waveform is used for the ignition and maintenance of plasma. However, plasma generation and maintenance is strictly required for any actual use of plasma, where the use of plasma is, and was at the time this application was filed, very common in the art. Further, Applicant has not disclosed that using the borderline generic waveform shape of a sinusoid with two different amplitudes to generate plasma is critical or produces unexpected results (as defined by MPEP 716.02(a), not merely beneficial results). Lam discloses a system and method for plasma generation and maintenance (e.g. [0120]). Lam discloses numerous specific embodiments of waveforms for plasma generation and maintenance (e.g. fig. 9C) and includes the general teaching that there many other parameters that could be modified to produce the same results ([0125], [0216]) which is understood to be a teaching that a person of ordinary skill in the art would immediately recognize what waveforms would be useful for plasma generation and maintenance. Further, Lam specifically teaches one such waveform embodiment which involves applying an envelope function to a sinusoidal carrier wave, including a DC part, for plasma generation and maintenance ([0252]). This would result in a signal very similar to the modified sinusoidal signal generated by Eggers-Dabney-Eggers et al. Further, it is at least generally true that, all other things being equal, a device that can be used for two things is better than a device that can be used for one thing. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the generator of Eggers-Dabney-Eggers et al. to have any number of modes that correspond to different use conditions, including plasma generation and maintenance, by allowing the waveform generated by Eggers-Dabney-Eggers et al. to be used in a manner taught by Lam for the generation and maintenance of plasma, that would produce the predictable result of allowing a user to treat tissue in a desired manner. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers, Dabney, Eggers et al. and Lam, further in view of Bowers (US 4,438,766).
Regarding claim 19, this claim recites a slightly more specific limitation than some of the other claims, requiring a filter between the sources, including transformers, and the output. However, using filters between transformers and outputs is extremely common in the art. Bowers, for example, discloses a generator (fig. 1) which uses filters (180, 185) between transformers (170, 175) and outputs (192 or 195). Applicant has not disclosed that using filters between transformers and the output produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Eggers-Dabney-Eggers et al.-Lam to include filters located between transformers, as taught by Bowers, which would produce the predictable result of an electrosurgical generator that functions in a desired manner. 


 Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As shown in this Action the prior art is aware of the claimed waveform shape. However, there are innumerable combinations/configurations of many different circuit components that could be used to produce the shape. The prior art does not disclose the particular parts in the particular relationships claimed in claims 16 and 20 and it is the examiner’s opinion that those claims recite a level of detail that goes beyond what a person of ordinary skill would be motivated to do in the pursuit of the claimed waveform shape. Specifically, these claims recite a particular relationship between the elements that is not found in the art. For example, various elements “coupled between” other elements, or elements coupling different elements to each other, which is a narrower requirement than that the elements merely exist in the same system. It is noted, however, that these claims recite a species of the invention which has mutually exclusive characteristics with the other species (fig. 1 vs fig. 2). 

 Response to Arguments
Applicant’s arguments with respect to the apparatus claims are not persuasive. As discussed above in the rejection, merely reciting what an apparatus is intended to do does not offer a patentably distinction over the prior art unless the prior art is incapable of performing that function. The claim does not even positively recite the electrosurgical probe. The claims simply recite a generator that generates a combination signal that could, under poorly defined conditions, incite and maintain plasma. Since the generator of Eggers-Dabney-Eggers et al. could be used at some voltage and frequency and be connected to some hypothetical probe for initiation and maintenance of plasma, the claimed generator is unpatentable in view of those references.
Applicant’s arguments with respect to the method claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding an electrosurgical apparatus with a plasma mode and electrosurgical mode, see the abstract of US 2013/0237982 to Rencher. Regarding the use of a periodic portion of a sinusoid having a higher voltage to ignite plasma, see paragraph [0015] and figure 4 of US 2012/0271304 to Werner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794